Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46




             Exhibit “A”
               Case
                Case1-21-01008-ess
                     1-21-01008-ess Doc
                                     Doc4-2
                                         2 Filed
                                            Filed01/22/21
                                                  04/07/21 Entered
                                                            Entered01/22/21
                                                                    04/07/2116:34:41
                                                                             16:35:46


                                        UNITED STATES BANKRUPTCY COURT
                                             Eastern District of New York
                                        NOTE: All documents filed in this matter must be identified by both
                                     adversary and bankruptcy case numbers, case chapter and judge's initials.

In re: Redf Equities, LLC                                                                      Bankruptcy Case No.: 1−19−46820−ess

David J. Doyaga, Sr. as Trustee of the Estate of Redf Equities, LLC
                                                      Plaintiff(s),
−against−                                                                                 Adversary Proceeding No. 1−21−01008−ess
David Augenstein
                                                     Defendant(s)

                          SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint, which is attached to this
summons, to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

Address of Clerk:
                                                     United States Bankruptcy Court
                                                     271−C Cadman Plaza East, Suite 1595
                                                     Brooklyn, NY 11201−1800
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
                                                                           Alex E. Tsionis
                                                                           Rosen & Kantrow, PLLC
                                                                           38 New Street
                                                                           Huntington, NY 11743

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place.


Location:                                                                                          Date and Time:
United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom                                 March 30, 2021 at 10:30 AM
3585 − 3rd Floor, Brooklyn, NY 11201−1800


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




Dated: January 22, 2021                                            Robert A. Gavin, Jr., Clerk of the Court



Summons [Summons and Notice of Pretrial Conf. rev. 05/27/2016]
       Case 1-21-01008-ess                 Doc 4-2       Filed 04/07/21     Entered 04/07/21 16:35:46




Rosen & Kantrow, PLLC
Attorneys for David J. Doyaga, Sr., Plaintiff-Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                                    Chapter 7

REDF EQUITIES, LLC,                                                       Case No.: 19-46820-ess

                                    Debtor.
------------------------------------------------------------x
DAVID J. DOYAGA, SR. as Trustee of the                                    Adv. Pro. No.:
Estate of REDF EQUITIES, LLC,

                                        Plaintiff,

          -against-

DAVID AUGENSTEIN,

                                    Defendant.
------------------------------------------------------------x

                                                        COMPLAINT

          David J. Doyaga, Sr., as Chapter 7 Trustee (the “Plaintiff”) of the Estate of Redf Equities,

LLC (the “Debtor”), by and through his counsel, Rosen & Kantrow, PLLC, respectfully submits

this, as and for his complaint (the “Complaint”), against David Augenstein (the “Defendant”), and

alleges as follows:

                                              NATURE OF THE CASE

          1.        This is an action by the Plaintiff, the Chapter 7 Trustee: (i) to recover the Transfer

(defined below) made by the Debtor in the sum of not less than $130,000.00, to the Defendant,

within the six (6) year reach-back period, for no consideration or reasonably equivalent value while




                                                            1
     Case 1-21-01008-ess          Doc 4-2      Filed 04/07/21      Entered 04/07/21 16:35:46




the Debtor was insolvent; (ii) to recover attorneys’ fees and costs; together with (iii) such other,

further and different relief as the Court deems just, proper and equitable.

        2.      This is a case where the Debtor repaid the Defendant at least $130,000.00 more

than the Debtor was obligated to pay causing the Defendant to receive at least a $130,000.00

windfall.

        3.      As such, the Plaintiff seeks to avoid and recover the Transfer made by the Debtor,

to or for the benefit of the Defendant.

        4.      In addition, the Plaintiff seeks to disallow, pursuant to Sections 502(d) and (j), Title

11, United States Code (the “Bankruptcy Code”), any claim that the Defendant filed or asserted

against the Debtor or its estate, or that has been scheduled by the Debtor for the Defendant until

such time as the Transfer has been recovered by the Plaintiff.

        5.      The Plaintiff does not waive and hereby reserves all of his rights to object to any

such claim(s) for any reason including, but not limited to, any reason set forth in Section 502(a)

through (j) of the Bankruptcy Code.

        6.      The Plaintiff brings this action here because the Plaintiff is the Trustee of the

Debtor’s estate.

        7.      In this suit, the Plaintiff seeks to recover for two separate categories of damages.

        8.      First, the Plaintiff seeks to recover the Transfer or the value of the Transfer in an

amount to be determined at trial but not less than $130,000.00.

        9.      Second, under the New York Debtor and Creditor Law (the “DCL”), the Defendant

is liable for the Plaintiff’s attorneys’ fees and costs in bringing this action.




                                                    2
     Case 1-21-01008-ess         Doc 4-2     Filed 04/07/21      Entered 04/07/21 16:35:46




                                 JURISDICTION AND VENUE

       10.     This adversary proceeding relates to the above-captioned bankruptcy proceeding

pending in the United States Bankruptcy Court for the Eastern District of New York and is a “core

proceeding” under 28 U.S.C. §§ 157(b)(2)(A), (B), (E), (F), (H), and (O) and 1334, and Rules

7001 and 7065 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       11.     The United States Bankruptcy Court for the Eastern District of New York has

jurisdiction over this proceeding under 28 U.S.C. §§ 157 and 1334.

       12.     This Court is the proper venue for this adversary proceeding in accordance with 28

U.S.C. § 1409(a).

       13.     The statutory predicates for the relief sought herein include Sections 105, 323, 502,

541, 542, 544, 548 and 550 of the Bankruptcy Code, Rules 6009 and 7001 of the Bankruptcy

Rules, Sections 273, 274, 275, 276, and 276-a of the DCL, New York common law and any

common law, rule, regulation and/or any applicable law of any other jurisdiction in which assets

that are property of the estate currently unknown to the Plaintiff are located.

       14.     Pursuant to Rule 7008 of the Bankruptcy Rules, the Plaintiff consents to the entry

of final orders and judgments by the Court presiding over this adversary proceeding if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgment

consistent with Article III of the United States Constitution.

                                         THE PARTIES

       15.     The Plaintiff is the Chapter 7 Trustee herein. The Plaintiff has a mailing address of

26 Court Street, Suite 1601, Brooklyn, New York 11242.

       16.     The Defendant is an individual and has a mailing address of 1718 E 31st St

Brooklyn, New York 11234.



                                                  3
     Case 1-21-01008-ess          Doc 4-2   Filed 04/07/21     Entered 04/07/21 16:35:46




             ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

A.     The Bankruptcy Filing and Appointment of the Trustee

       17.     On November 13, 2019 (the “Petition Date”), an involuntary petition for relief

under Chapter 7 of the Bankruptcy Code was filed against the Debtor.

       18.     On March 13, 2020, an Order for Relief was entered, and the Debtor was directed

to file schedules. The Debtor failed to comply with the Court’s order and the petitioning creditor,

Jerome Williams (the “Petitioning Creditor”), filed schedules on behalf of the Debtor.

       19.     Thereafter, David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the

Debtor’s bankruptcy estate and, by operation of law, became the permanent Chapter 7 Trustee of

the Debtor’s bankruptcy estate.

       20.     The Debtor’s principal, Hershy Meisels, failed to appear at the section 341(a)

meeting of creditors.

B.     The Predicate Debt

       21.     The Debtor was indebted to creditors as of the date of the Transfer.

       22.     On February 16, 2017, prior to the Transfer date, the Petitioning Creditor

commenced a civil action against the Debtor captioned Jerome Williams v. Redf Equities, LLC,

Tomer Dafna, Iskyo Aronov, David Augenstein, and Herman Meisels, in the Supreme Court of the

State of New York, Kings County, Index Number 503186/2017 (the “State Court Action”).

       23.     On May 28, 2019, the court in the State Court Action entered a judgment in favor

of the Petitioning Creditor in the amount of $457,282.00.

       24.     No part of that judgment has been paid.




                                                 4
     Case 1-21-01008-ess       Doc 4-2     Filed 04/07/21     Entered 04/07/21 16:35:46




C.     The Real Property, the Assignment and the Mortgages

       25.    As of the Petition Date, the Debtor was a single asset real estate entity owning the

real property commonly known as 155 Wyona Street, Brooklyn, New York, 11207 (the “Real

Property”).

       26.    The Debtor acquired title to the Real Property by deed dated March 20, 2015 and

recorded on June 2, 2015 with the Office of the City Register of the City of New York under CRFN

2015000183549.

       27.    On or about March 16, 2015, the Debtor executed and delivered a note to the

Defendant in the principal amount of $270,000.00. To secure repayment of this note, the Debtor

granted the Defendant a mortgage in the Real Property (“Mortgage 1”). Mortgage 1 was recorded

on June 2, 2015 with the Office of the City Register of the City of New York under CRFN

2015000183550.

       28.    On or about May 17, 2018, the Defendant assigned (the “Assignment”) Mortgage

1 to Patch of Land Lending, LLC (the “POL”).

       29.    On or about May 18, 2018, the Debtor granted POL a mortgage in the amount of

$160,000.00 (“Mortgage 2”). Mortgage 2 was recorded on June 21, 2018 with the Office of the

City Register of the City of New York under CRFN 2018000205221.

       30.    On the same day, the Debtor executed a Consolidation, Extension and Modification

agreement (the “CEMA”) whereby Mortgage 1 and Mortgage 2 were consolidated into a single

loan in the principal amount of $430,000.00 in favor of POL. The CEMA was recorded on June

21, 2018 with the Office of the City Register of the City of New York under CRFN

2018000205222.




                                               5
      Case 1-21-01008-ess             Doc 4-2       Filed 04/07/21        Entered 04/07/21 16:35:46




D.      The Third-Party Transfer and the Third-Party Transferees

        31.      At the time of the Assignment and the closing of the CEMA, the Defendant sought

a payoff for Mortgage 1 in the amount of $424,000.00 (the “Payoff Quote”). A copy of the Payoff

Quote is annexed hereto as Exhibit “A”.

        32.      The settlement statement (the “HUD-1”) in connection with the CEMA also

evidences the Defendant’s Payoff Quote in the amount of $424,000.00. A copy of the HUD-1 is

annexed hereto as Exhibit “B”.

        33.      The Defendant’s Payoff Quote sought principal in the amount of $400,000.00,

which is $130,000.00 more than Mortgage 1’s principal loan amount of $270,000.00.

        34.      The Plaintiff obtained a Rule 2004 order that required the Defendant to turn over

all documents related to Mortgage 1 and or to any loans as to the Debtor. The bank records turned

over by the Defendant pursuant to the Rule 2004 order and subpoena1 evidence that at least

$110,000.00 was paid by the Defendant to entities other than the Debtor (the “Third-Party

Transfer”).

        35.      The proceeds from the Third-Party Transfer were distributed by wire to various

third-parties as follows:

                 (i)      The Golden Group Realty, Inc. received $30,763.00 on December 22, 2015;

                 (ii)     Herman Niederman received $63,237.00 on December 22, 2015;

                 (iii)    The Pesetsky and Zack Trust received $10,000.00 on December 22, 2015;
                          and

                 (iv)     Shimon Klepner received $6,000.00 on December 22, 2015 (The Golden
                          Group Realty, Inc., Herman Niederman, the Pesetsky and Zack Trust and
                          Shimon Klepner, collectively, the “Third-Party Transferees”).



1
  The Defendant failed to appear for a duly noticed 2004 deposition after being granted at least one adjournment and
then refusing to appear.

                                                         6
     Case 1-21-01008-ess        Doc 4-2     Filed 04/07/21     Entered 04/07/21 16:35:46




E.     The Transfer to the Defendant

       36.     On or about May 18, 2018 (after the Third-Party Transfer to the Third-Party

Transferees), the Debtor, in connection with the Assignment and the closing of the CEMA,

transferred or caused to be transferred (the “Transfer”) to the Defendant the sum of $424,000.000

consisting of $400,000.00 in principal and $24,000.00 in interest.

       37.     The Defendant, however, was only entitled to receive $270,000.00 in principal as

per the terms of Mortgage 1.

       38.     The Defendant instead received from the Debtor at least $130,000.00 more in

principal than what he was entitled to under the terms of Mortgage 1.

       39.     Except for Mortgage 1, the Defendant did not make any additional written loans to

the Debtor.

       40.     The Third-Party Transfer to the Third-Party Transferees was not for the benefit of

the Debtor.

       41.     The Debtor did not receive the proceeds or the benefit of the Third-Party Transfer.

       42.     The Plaintiff subpoenaed, and the Defendant failed to provide proof of any

additional written loans by the Defendant to the Debtor.

       43.     The Defendant failed to provide proof evidencing that the Defendant advanced

additional funds to the Debtor on account of additional loans, which the Debtor received the

proceeds and benefit of.

       44.     The Transfer was made within the two (2) year reach-back period under the

Bankruptcy Code.

       45.     The Transfer was made within the six (6) year reach-back period under the DCL.




                                                7
     Case 1-21-01008-ess          Doc 4-2    Filed 04/07/21     Entered 04/07/21 16:35:46




       46.     The Transfer was made at a time when the Debtor was insolvent, or the Transfer

rendered the Debtor insolvent.

       47.     The Debtor received no consideration or reasonably equivalent value for the

Transfer.

       48.     At the time of the Transfer, the Debtor was indebted to creditors and the Debtor

was not paying its obligations as they became due and owning.

       49.     The Transfer was made by or on behalf of the Debtor, to the Defendant, with actual

intent to hinder, delay, or defraud the Debtor’s creditors.

       50.     The Transfer is property of the Debtor’s bankruptcy estate.
                                  RESERVATION OF RIGHTS

       51.     During the course of this adversary proceeding, the Plaintiff may learn (through

discovery or otherwise) of additional causes of action. Accordingly, the Plaintiff reserves his right

to amend this Complaint to include: (i) further information regarding the allegations herein; (ii)

revisions to the Defendant’s name; (iii) additional defendants; (iv) additional causes of action;

and/or (v) to seek recovery of such additional transfers (the “Amendments”), that may become

known to the Plaintiff at any time during this adversary proceeding, through formal discovery or

otherwise, and for the Amendments to relate back to the Complaint.

                                     CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF
    (Property and Turn Over of Property of the Estate under 11 U.S.C. §§ 541 and 542)

       52.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “51” as if set forth fully herein.

       53.     The Debtor has a legal and equitable interest in the Transfer.




                                                  8
      Case 1-21-01008-ess         Doc 4-2    Filed 04/07/21     Entered 04/07/21 16:35:46




          54.   The Debtor’s legal and equitable interest in the Transfer is property of the Debtor’s

estate.

          55.   The Defendant had no right or entitlement to the Transfer or the benefit thereof.

          56.   By reason of the foregoing, and in accordance with Sections 541 and 542 of the

Bankruptcy Code, the Plaintiff is entitled to the entry of an order and judgment directing the

Defendant to turn over any and all property of the Debtor’s estate including, but not limited to, the

Transfer, in an amount as yet undetermined, but in no event believed to be less than $130,000.00,

plus interest thereon, attorneys’ costs, or such other amount as may be determined by the Court.

                              SECOND CLAIM FOR RELIEF
                     (Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B))

          57.   The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “56” as if set forth fully herein.

          58.   The Transfer was made within two (2) years of the Petition Date.

          59.   The Debtor received no consideration or reasonably equivalent value in exchange

for the Transfer.

          60.   Upon information and belief, the Debtor: (a) was insolvent on the date of the

Transfer or became insolvent as a result of the Transfer; (b) was engaged in business or a

transaction, or was about to engage in business or a transaction, for which any property remaining

with it was an unreasonably small capital; or (c) intended to incur or believed that it would incur

debts beyond its ability to pay as they matured.

          61.   At the time of the Transfer, the Debtor was insolvent, or had incurred, or was

intending to incur, debts beyond its ability to pay them as they became due at the time of the

Transfer.

          62.   At the time of the Transfer, the Debtor knew, or should have known, its creditors


                                                   9
     Case 1-21-01008-ess            Doc 4-2   Filed 04/07/21      Entered 04/07/21 16:35:46




held claims against it.

        63.     The Transfer constitutes a fraudulent transfer under Section 548(a)(1)(B) of the

Bankruptcy Code.

        64.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Sections 548(a)(1)(B) and 550 of the Bankruptcy Code and a judgment against the

Defendant in an amount as yet undetermined, but in no event believed to be less than $130,000.00,

plus interest thereon, attorneys’ costs, or such other amount as may be determined by the Court.

                               THIRD CLAIM FOR RELIEF
                     (Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A))

        65.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “64” as if set forth fully herein.

        66.     The Transfer was made within two (2) years of the Petition Date.

        67.     At the time of the Transfer, the Debtor knew, or should have known, that its

creditors held claims against it.

        68.     Upon information and belief, the Transfer was made by the Debtor with the intent

to hinder, delay, or defraud its creditors.

        69.     The Transfer constitutes a fraudulent transfer under Section 548(a)(1)(A) of the

Bankruptcy Code.

        70.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Sections 548(a)(1)(A) and 550 of the Bankruptcy Code and a judgment against the

Defendant in an amount as yet undetermined, but in no event believed to be less than $130,000.00,

plus interest thereon, attorneys’ costs, or such other amount as may be determined by the Court.




                                                  10
     Case 1-21-01008-ess          Doc 4-2    Filed 04/07/21     Entered 04/07/21 16:35:46




                               FOURTH CLAIM FOR RELIEF
                         (Fraudulent Transfer under § 273 of the DCL)

       71.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “70” as if set forth fully herein.

       72.     The Transfer was made within six (6) years of the Petition Date.

       73.     At the time of the Transfer, the Debtor was insolvent or was thereafter rendered

insolvent.

       74.     Upon information and belief, the Debtor did not receive fair consideration or

reasonably equivalent value in exchange for the Transfer.

       75.     The Transfer constitutes a fraudulent transfer in violation of Section 273 of the

DCL.

       76.     Under Sections 544(b) and 550 of the Bankruptcy Code, and Section 273 of the

DCL, the Plaintiff may avoid the Transfer.

       77.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Section 273 of the DCL and judgment against the Defendant in an amount as yet

undetermined, but in no event believed to be less than $130,000.00, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                                FIFTH CLAIM FOR RELIEF
                         (Fraudulent Transfer under § 274 of the DCL)

       78.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “77” as if set forth fully herein.

       79.     The Transfer was made within six (6) years of the Petition Date.




                                                 11
     Case 1-21-01008-ess          Doc 4-2    Filed 04/07/21      Entered 04/07/21 16:35:46




       80.     At the time of the Transfer, the Debtor was engaged in or was about to engage in a

business or transaction for which the property remaining in its hands after the Transfer was an

unreasonably small capital.

       81.     Upon information and belief, the Debtor did not receive fair consideration or

reasonably equivalent value in exchange for the Transfer.

       82.     The Transfer constitutes a fraudulent transfer in violation of Section 274 of the

DCL.

       83.     Under Sections 544(b) and 550 of the Bankruptcy Code, and Section 274 of the

DCL, the Plaintiff may avoid the Transfer.

       84.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Section 274 of the DCL and judgment against the Defendant in an amount as yet

undetermined, but in no event believed to be less than $130,000.00, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                                SIXTH CLAIM FOR RELIEF
                         (Fraudulent Transfer under § 275 of the DCL)

       85.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “84” as if set forth fully herein.

       86.     The Transfer was made within six (6) years of the Petition Date.

       87.     At the time of the Transfer, the Debtor intended or believed that it would incur debts

beyond its ability to pay as they matured.

       88.     Upon information and belief, the Debtor did not receive fair consideration or

reasonably equivalent value in exchange for the Transfer.

       89.     The Transfer constitutes a fraudulent transfer in violation of Section 275 of the

DCL.


                                                 12
     Case 1-21-01008-ess          Doc 4-2    Filed 04/07/21      Entered 04/07/21 16:35:46




       90.     Under Sections 544(b) and 550 of the Bankruptcy Code, and Section 275 of the

DCL, the Plaintiff may avoid the Transfer.

       91.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Section 275 of the DCL and judgment against the Defendant in an amount as yet

undetermined, but in no event believed to be less than $130,000.00, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                              SEVENTH CLAIM FOR RELIEF
                         (Fraudulent Transfer under § 276 of the DCL)

       92.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “91” as if set forth fully herein.

       93.     The Transfer was made within six (6) years of the Petition Date.

       94.     The Transfer was made by the Debtor with the actual intent to hinder, delay, or

defraud present or future creditors of the Debtor in violation of Section 276 of the DCL.

       95.     Under Sections 544(b) and 550 of the Bankruptcy Code, and Section 276 of the

DCL, the Plaintiff may avoid the Transfer.

       96.     By reason of the foregoing, the Plaintiff is entitled to an order avoiding the Transfer

pursuant to Section 276 of the DCL and judgment against the Defendant in an amount as yet

undetermined, but in no event believed to be less than $130,000.00, plus interest thereon,

attorneys’ costs or such other amount as may be determined by the Court.

                               EIGHTH CLAIM FOR RELIEF
                        (Fraudulent Transfer under § 276-a of the DCL)

       97.     The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “96” as if set forth fully herein.

       98.     The Transfer was made within six (6) years of the Petition Date.



                                                 13
     Case 1-21-01008-ess         Doc 4-2      Filed 04/07/21     Entered 04/07/21 16:35:46




       99.     The Transfer was made by the Debtor and received by the Defendant with the actual

intent to hinder, delay, or defraud present or future creditors of the Debtor.

       100.    The Transfer was received by the Defendant with the actual intent to hinder, delay,

or defraud present or future creditors of the Debtor.

       101.    The Transfer constitutes a fraudulent transfer of the Debtor’s assets in violation of

Section 276-a of the DCL.

       102.    By reason of the foregoing, the Plaintiff is entitled to a judgment against the

Defendant, under Section 276-a of the DCL, for reasonable attorneys’ fees in an amount to be

determined by the Court in connection with the prosecution of this action.

                               NINTH CLAIM FOR RELIEF
                          (Unjust Enrichment Under New York Law)

       103.    The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “102” as if set forth fully herein.

       104.    The Defendant was enriched as a result of the Transfer.

       105.    The enrichment of the Defendant was at the expense of the Debtor.

       106.    The circumstances relating to the Transfer are such that equity and good conscience

require the Defendant to compensate the Debtor’s estate.

       107.    By reason of the foregoing, the Plaintiff is entitled to an order and judgment against

the Defendant in an amount as yet undetermined, but in no event believed to be less than

$130,000.00, plus interest thereon, attorneys’ costs or such other amount as may be determined by

the Court.




                                                 14
       Case 1-21-01008-ess       Doc 4-2      Filed 04/07/21     Entered 04/07/21 16:35:46




                               TENTH CLAIM FOR RELIEF
                  (Disallowance of Claims under 11 U.S.C. §§ 502(d) and (j))

        108.   The Plaintiff repeats and re-alleges the allegations set forth in paragraphs “1”

through “107” as if set forth fully herein.

        109.   The Defendant is a transferee of a transfer avoidable pursuant to Sections 544 and

548 of the Bankruptcy Code, which property is recoverable under Section 550 of the Bankruptcy

Code.

        110.   The Defendant has not paid the value of the Transfer or turned over such property

for which it is liable under Section 550 of the Bankruptcy Code to the Plaintiff.

        111.   Pursuant to Section 502(d) of the Bankruptcy Code, any and all claims of the

Defendant against the Debtor, including any and all claims assigned by the Defendant, must be

disallowed until such time as the Defendant pays the Plaintiff an amount as yet undetermined, but

in no event believed to be less than $130,000.00, plus interest thereon, attorneys’ costs or such

other amount as may be determined by the Court.

        112.   Pursuant to Section 502(j) of the Bankruptcy Code, any and all previously allowed

claims of the Defendant against the Debtor, including any and all claims assigned by the

Defendant, must be reconsidered and disallowed until such time as the Defendant pays to the

Plaintiff an amount as yet undetermined, but in no event believed to be less than $130,000.00, plus

interest thereon, attorneys’ costs or such other amount as may be determined by the Court.

        WHEREFORE, the Plaintiff demands judgments on his claims for relief against the

Defendant as follows:

  i.    on his First Claim For Relief, an order and judgment directing the Defendant to turn over

        any and all property of the Debtor’s estate including, but not limited to, the Transfer, in an




                                                  15
       Case 1-21-01008-ess       Doc 4-2    Filed 04/07/21     Entered 04/07/21 16:35:46




        amount as yet undetermined, but in no event believed to be less than $130,000.00, plus

        interest thereon, attorneys’ costs, or such other amount as may be determined by the Court;

ii.     on his Second Claim For Relief, an order avoiding the Transfer pursuant to Section

        548(a)(1)(B) of the Bankruptcy Code and a judgment against the Defendant in an amount

        as yet undetermined, but in no event believed to be less than $130,000.00, plus interest

        thereon, attorneys’ costs, or such other amount as may be determined by the Court;

iii.    on his Third Claim For Relief, an order avoiding the Transfer pursuant to Section

        548(a)(1)(A) of the Bankruptcy Code and a judgment against the Defendant in an amount

        as yet undetermined, but in no event believed to be less than $130,000.00, plus interest

        thereon, attorneys’ costs, or such other amount as may be determined by the Court;

iv.     on his Fourth Claim For Relief, an order avoiding the Transfer pursuant to Section 273 of

        the DCL and judgment against the Defendant in an amount as yet undetermined, but in no

        event believed to be less than $130,000.00, plus interest thereon, attorneys’ costs or such

        other amount as may be determined by the Court;

 v.     on his Fifth Claim For Relief, an order avoiding the Transfer pursuant to Section 274 of

        the DCL and judgment against the Defendant in an amount as yet undetermined, but in no

        event believed to be less than $130,000.00, plus interest thereon, attorneys’ costs or such

        other amount as may be determined by the Court;

vi.     on his Sixth Claim For Relief, an order avoiding the Transfer pursuant to Section 275 of

        the DCL and judgment against the Defendant in an amount as yet undetermined, but in no

        event believed to be less than $130,000.00, plus interest thereon, attorneys’ costs or such

        other amount as may be determined by the Court;




                                                16
        Case 1-21-01008-ess       Doc 4-2     Filed 04/07/21     Entered 04/07/21 16:35:46




vii.     on his Seventh Claim For Relief, an order avoiding the Transfer pursuant to Section 276

         of the DCL and judgment against the Defendant in an amount as yet undetermined, but in

         no event believed to be less than $130,000.00, plus interest thereon, attorneys’ costs or

         such other amount as may be determined by the Court;

viii.    on his Eight Claim For Relief, a judgment against the Defendant, under Section 276-a of

         the DCL, for reasonable attorneys’ fees in an amount to be determined by the Court in

         connection with the prosecution of this action;

 ix.     on his Ninth Claim For Relief, an order and judgment against the Defendant based on unjust

         enrichment in an amount as yet undetermined, but in no event believed to be less than

         $130,000.00, plus interest thereon, costs, or such other amount as may be determined by

         the Court;

  x.     on his Tenth Claim For Relief, disallowing any claims filed or otherwise held by the

         Defendant against the Debtor’s estate until the Defendant pays to the Plaintiff or turns over

         to the Plaintiff property for which it is liable pursuant to Sections 502(d) and (j) of the

         Bankruptcy Code; and

 xi.     for all costs, disbursements and expenses, including attorneys’ fees, in connection with this

         action, together with such other, further and different relief as this Court may deem just

         and proper.

Dated: January 21, 2021
       Huntington, New York
                                                       Rosen & Kantrow, PLLC
                                                       Counsel to David J. Doyaga, Sr. as
                                                       Chapter 7 Trustee of the Estate
                                                       of Redf Equities, LLC


                                               By:     /s/ Avrum J. Rosen
                                                       Avrum J. Rosen, Esq.


                                                  17
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46




                                        Alex E. Tsionis, Esq.
                                        38 New Street
                                        Huntington, New York 11743
                                        (631) 423-8527
                                        arosen@rkdlawfirm.com
                                        atsionis@rkdlawfirm.com




                                   18
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46




             Exhibit “A”
      Case 1-21-01008-ess           Doc 4-2     Filed 04/07/21       Entered 04/07/21 16:35:46




                      DAVID AUGENSTEIN AS NOMINEE
                    1149 EAST 34th Street, Brooklyn, NY 11210


May 15, 2018


REDF Equities LLC
155 Wyona Avenue,
Brooklyn, NY


Re: 155 Wyona Avenue, Brooklyn, NY


Principal amount of the loan                                                  $400,000

Total Due                                                                     $424,000.


Wires should be made to:

The Law Offices of David Augenstein PC
IOLA Trust Account
            th
1149 East 34 Street
Brooklyn, NY 11210

JP Morgan Chase Bank
6501 18th Avenue
Brooklyn, NY 11204
Routing #
Account        7872

These figures are subject to verification by the Lender the day of closing.


s/David Augenstein____________________
By: David Augenstein, Authorized Signatory
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46




              Exhibit “B”
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46
Case 1-21-01008-ess   Doc 4-2   Filed 04/07/21   Entered 04/07/21 16:35:46
                         Case 1-21-01008-ess                   Doc 4-2          Filed 04/07/21          Entered 04/07/21 16:35:46
104Ϭ(Form104Ϭ)(ϭϮͬϭϱ)
                     ADVERSARYPROCEEDINGCOVERSHEET                                                            ADVERSARYPROCEEDINGNO.
                                       (InstructionsonReverse)
PLAINTIFF(S)                                                                         DEFENDANT(S)
David J. Doyaga, Sr. as Trustee of the Estate of Redf                                 David Augenstein
Equities, LLC

ATTORNEY(S)(FirmName,Address,TelephoneNo.)                                      ATTORNEY(S)(IfKnown)
 Rosen & Kantrow, PLLC
 38 New Street
 Huntington, New York 11743
 (631) 423-8527

PARTY(CheckOneBoxOnly)                               PARTY(CheckOneBoxOnly)
Debtor     U.S.Trustee                        Debtor           U.S.Trustee
Creditor ✔ Trustee          Other              Creditor         Trustee         ✔ Other
CAUSEOFACTION(Writeabriefstatementofcauseofaction,includingallU.S.statutesinvolved.)
This adversary proceeding is brought by the Chapter 7 Trustee to, among other things, recover: (i) a fraudulent
conveyance made within the six (6) year reach-back period, in the amount of at least $130,000.00 for no consideration;
and (ii) attorneys’ fees and costs. The statutory predicates for the relief sought are: (i) 11 U.S.C. §§ 105, 323, 502, 541,
542, 544, 548 and 550, Title 11,United States Code; (ii) Rules 6009 and 7001 of the Federal Rules of Bankruptcy
Procedure; and (iii) Section 273 et seq. of N.Y. CLS Debt. & Cred. Law (2014).
                                                                          NATUREOFSUIT
      (Numberupto5boxeswiththeleadcauseofactionas1,firstalternativecauseas2,secondalternativecauseas3,etc.)


FRBP7001(1)–RecoveryofMoney/Property                                            FRBP7001(6)– Dischargeability(continued)
✔
11–Recoveryofmoney/propertyͲ§542turnoverofproperty                    61–DischargeabilityͲ§523(a)(5),domesticsupport
12–Recoveryofmoney/propertyͲ§547preference                              68–DischargeabilityͲ§523(a)(6),willfulandmaliciousinjury
✔
13–Recoveryofmoney/propertyͲ§548fraudulenttransfer                     63–DischargeabilityͲ§523(a)(8),studentloan
✔
14–Recoveryofmoney/property–other                                         64–DischargeabilityͲ§523(a)(15),divorceorseparationobligation
                                                                                                 (otherthandomesticsupport)
FRBP7001(2)–Validity,PriorityorExtentofLien                                  65–Dischargeability–other
  21–Validity,priorityorextentoflienorotherinterestinproperty
                                                                                      FRBP7001(7)–InjunctiveRelief
FRBP7001(3)–ApprovalofSaleofProperty                                          71–Injunctiverelief–impositionofstay
  31–ApprovalofsaleofpropertyofestateandofacoͲownerͲ§363(h)          72–Injunctiverelief–other

FRBP7001(4)–Objection/RevocationofDischarge                                     FRBP7001(8)–SubordinationofClaimorInterest
41–Objection/revocationofdischargeͲ§727(c),(d),(e)                     81ͲSubordinationofclaimorinterest

FRBP7001(5)–RevocationofConfirmation                                            FRBP7001(9)–DeclaratoryJudgment
51–Revocationofconfirmation                                                 ✔
                                                                                      91–Declaratoryjudgment

FRBP7001(6)–Dischargeability                                                      FRBP7001(10)–DeterminationofRemovedAction
66–DischargeabilityͲ§523(a)(1),(14),(14A)prioritytaxclaims            01–Determinationofremovedclaimorcause
62–DischargeabilityͲ§523(a)(2),falsepretenses,falserepresentation,
           actualfraud                                                           Other
67–DischargeabilityͲ§523(a)(4),fraudasfiduciary,embezzlement,   SSͲSIPACase–15U.S.C.§§78aaaetseq.
           larceny                                                               02–Other(e.g.,otheractionsthatwouldhavebeenbroughtinstatecourt
(continuednextcolumn)                                                                    ifunrelatedtobankruptcycase)
  Checkifthiscaseinvolvesasubstantiveissueofstatelaw                      CheckifthisisassertedtobeaclassactionunderFRCP23
  Checkifajurytrialisdemandedincomplaint                                   Demand:$ 130,000.00

OtherReliefSought:
Unjust enrichment and attorneys' fees and costs
                   Case 1-21-01008-ess        Doc 4-2     Filed 04/07/21     Entered 04/07/21 16:35:46
104Ϭ(Form104Ϭ)(ϭϮͬϭϱ),Page2
                            BANKRUPTCYCASEINWHICHTHISADVERSARYPROCEEDINGARISES
NAMEOFDEBTOR                                                 BANKRUPTCYCASENO.
Redf Equities, LLC                                              19-46820-ess
DISTRICTINWHICHCASEISPENDING                              DIVISIONOFFICE                NAMEOFJUDGE
Eastern District of New York                                    Brooklyn                        Hon. Elizabeth S. Stong
                                       RELATEDADVERSARYPROCEEDING(IFANY)
PLAINTIFF                                    DEFENDANT                                    ADVERSARYPROCEEDINGNO.


DISTRICTINWHICHADVERSARYPROCEEDINGISPENDING              DIVISIONOFFICE            NAMEOFJUDGE


SIGNATUREOFATTORNEY(ORPLAINTIFF)                           PRINTNAMEOFATTORNEY(ORPLAINTIFF)
                                                                Alex E. Tsionis
/s/ Alex E. Tsionis
DATE
January 21, 2021


                                                       INSTRUCTIONS

Thefilingofabankruptcycasecreatesan"estate"underthejurisdictionofthebankruptcycourtwhichconsistsofallof
thepropertyofthedebtor,whereverthatpropertyislocated.Becausethebankruptcyestateissoextensiveandthe
jurisdictionofthecourtsobroad,theremaybelawsuitsoverthepropertyorpropertyrightsoftheestate.Therealso
maybelawsuitsconcerningthedebtor’sdischarge.Ifsuchalawsuitisfiledinabankruptcycourt,itiscalledan
adversaryproceeding.

Apartyfilinganadversaryproceedingmustalsocomplete and file Form104, the AdversaryProceedingCover
Sheet.Whencompleted,thecoversheetsummarizesbasicinformationontheadversaryproceeding.Theclerkof
courtneedstheinformationtoprocesstheadversaryproceedingandpreparerequiredstatisticalreportsoncourt
activity.

Thecoversheetandtheinformationcontainedonitdonotreplaceorsupplementthefilingandserviceofpleadingsor
otherpapersasrequiredbylaw,theBankruptcyRules,orthelocalrulesofcourt.Thecoversheet,whichislargelyselfͲ
explanatory,mustbecompletedbytheplaintiff’sattorney(orbytheplaintiff, iftheplaintiffisnotrepresentedbyan
attorney).Aseparatecoversheetmustbesubmittedtotheclerkforeachcomplaintfiled.

PlaintiffsandDefendants.Givethenamesoftheplaintiffsanddefendantsexactlyastheyappearonthecomplaint.

Attorneys.Givethenamesandaddressesoftheattorneys,ifknown.

Party.Checkthemostappropriateboxinthefirstcolumnfortheplaintiffsandthesecondcolumnforthedefendants.

Demand.Enterthedollaramountbeingdemandedinthecomplaint.

Signature.Thiscoversheetmustbesignedbytheattorneyofrecordintheboxonthesecondpageoftheform.Ifthe
plaintiffisrepresentedbyalawfirm,amemberofthefirmmustsign.Iftheplaintiffisprose,thatis,notrepresented
byanattorney,theplaintiffmustsign.
      Case
       Case1-21-01008-ess
            1-21-01008-ess Doc
                            Doc4-2
                                3 Filed
                                   Filed01/22/21
                                         04/07/21 Entered
                                                   Entered01/22/21
                                                           04/07/2117:25:55
                                                                    16:35:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Chapter 7

REDF EQUITIES, LLC,                                             Case No.: 19-46820-ess

                                    Debtor.
------------------------------------------------------------x
DAVID J. DOYAGA, SR. as Trustee of the                          Adv. Pro. No.: 21-01008-ess
Estate of REDF EQUITIES, LLC,

                                   Plaintiff,

        -against-

DAVID AUGENSTEIN,

                                    Defendant.
------------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss:
COUNTY OF SUFFOLK                  )

        ALEX E. TSIONIS, being duly sworn, deposes and says:

     Deponent is not a party to this action, is over 18 years of age and resides in Suffolk County,
New York;

        On the 22nd day of January, 2021, deponent served the SUMMONS AND NOTICE OF
PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING [Adv. Pro. Dkt. No. 2]
and COMPLAINT [Adv. Pro. Dkt. No. 1], upon the attorneys/parties listed on the annexed list
at the addresses listed, said addresses designated for that purpose, by depositing a true copy of
same enclosed in a postpaid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York by
First Class Mail:

See attached service list.
                                                                /s/ Alex E. Tsionis
Sworn to before me this                                         Alex E. Tsionis
22nd day of January, 2021

/s/ Avrum J. Rosen
    Case
     Case1-21-01008-ess
          1-21-01008-ess Doc
                          Doc4-2
                              3 Filed
                                 Filed01/22/21
                                       04/07/21 Entered
                                                 Entered01/22/21
                                                         04/07/2117:25:55
                                                                  16:35:46




Avrum J. Rosen
Notary Public, State of New York
No. 02RO4872542
Qualified in Suffolk County
Commission Expires September 8, 2022
     Case
      Case1-21-01008-ess
           1-21-01008-ess Doc
                           Doc4-2
                               3 Filed
                                  Filed01/22/21
                                        04/07/21 Entered
                                                  Entered01/22/21
                                                          04/07/2117:25:55
                                                                   16:35:46




                                         Service List
David Augenstein
1718 E 31st Street
Brooklyn, NY 11234-4438

David Augenstein
The Law Offices of David Augenstein
3006 Avenue M
Brooklyn, NY 11210-4710

David Augenstein
The Law Offices of David Augenstein PC
43-C 9th Street
Brooklyn, NY 11215-6842

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-4811
